DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . References not included with this Office action can be found in a prior action.

Election/Restrictions
Applicant’s election without traverse of Group 2 (claims 1-3, 6-8, 10-16, 18-38, 40-45, and 57) in the reply filed on 4/29/2022 is acknowledged. Applicant’s arguments on page 12 of the reply are found persuasive, and claims 39 and 46 are presently added with Group 2.
Applicant’s species election without traverse of 1) erythropoietin for the target protein, 2) MGAT1 for the glycosyltransferase, 3) MGAT1, MGAT2, B4GALT1, and ST6GAL1 for a single combination of glycosyltransferases, 4) the MAN1 retention sequence (SEQ ID NO: 24), and 5) the invertase secretion signal sequence (SEQ ID NO: 28) in the reply filed on 4/29/2022 is acknowledged.
Claims 4, 5, 9-17, 46, 56-60, 78, 85, 95, 102, 108-110 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2022.
Claims 23, 24, 27-29, 31-38, 41, 42, 44, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2022.

Claims 1-3, 6-8, 18-22, 25, 26, 30, 39, 40, 43, 46, and 57 are under consideration on the merits

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 incorporates Table 13 of the specification by reference into this claim, see M.P.E.P. § 2173.05(s). While in this instance the incorporation by reference by itself is definite, the claim is indefinite because Table 13 does not particularly point out the taxonomic species of the Leishmania therein nor does Table 13 otherwise clearly indicate that all of the enumerated strains therein belong to the same taxonomic species thus blurring the metes and bounds of the claim as which taxonomic species within the genus of Leishmania are and are not encompassed the scope of the claim. Correction and/or clarification is required.
Because the table is properly incorporated by reference into the claim, the claim must be rejected under 35 U.S.C. § 112(b) even though correction would otherwise require an amendment to the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 39, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexandrov et al. (CA 2,388,151; of record) as evidenced by Späth et al. (PNAS (2000), 97(6), 9258-9263; Reference U).
Other species were found during the search, and this rejection addresses the embodiment of the proto-oncogene Miz-1 for claims 1 and 39, and LPG1 for claims 1 and 7. In view of the indefiniteness rejection above and in the interest of compact prosecution, this rejection addresses the embodiment of Leishmania tarentolae for claim 57.
Alexandrov teaches a Leishmania tarentolae comprising a recombinant nucleic acid heterologously expressing Leishmania LPG1 and the proto-oncogene Miz-1 (Example 1), anticipating claims 1, 2, 6, 39, and 57.
Regarding claims 1 and 2, Alexandrov is silent if LPG1 is a galactosyltransferase. However, Späth teaches that Leishmania LPG1 is a galatcofuranosyl transferase (Galf) (Abstract, and paragraph staring “LPG1 was first identified…” on p9262). Therefore, the teachings of Alexandrov as evidenced by Späth anticipate the embodiment of galactosyltransferase for claims 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, 39, 40, 46, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov et al. (CA 2,388,151; of record) in view of Khan et al. (World J Microbiol Biotechnol (2017), 33(4), 12 pages; provided in the IDS dated 7/16/2021) and as evidenced by Späth et al. (PNAS (2000), 97(6), 9258-9263; Reference U).
The teachings of Alexandrov as evidenced by Späth are relied upon as set forth above in rejecting claims 1, 2, 6, 39, and 57 as anticipated under 35 U.S.C. § 102(a)(1). Regarding claims 1 and 46, Alexandrov does not teach a single embodiment of recombinant Leishmania comprising a glycosyltransferase and the elected species of erythropoietin for the target protein of claim 1. Regarding claims 8 and 40, Alexandrov does not teach a single embodiment comprising a Leishmania signal sequence.
Alexandrov further teaches a Leishmania tarentolae comprising a recombinant nucleic acid heterologously expressing human erythropoietin (Example 2), reading in-part on that elected species of target protein for claim 1. Alexandrov further teaches adding the Leishmania Mexicana acid phosphatase signal sequence such that the heterologously expressed proteins are secreted out of the cells, to minimize heterologous protein degradation, and to avoid disruption of the cells to obtain the expressed product (p12, lines 1-13), reading on claims 8 and 40.
Khan teaches that human erythropoietin (EPO) contains three glycosylation sites, and that EPO produced without glycosylation confers a short half-life whereas other proteins that are hyperglycosylated exhibit a threefold increase in serum half-life than EPO (p3, right column, paragraph starting “The focus of previous glycoengineering strategies…”), reading on claim 1. Khan teaches that expressing protozoan’s oligosaccharides would likely be more beneficial to improve the occupancy and appropriate number of N-glycans in recombinant proteins as protozoan oligosacchryltransferases possess alternate specificities for the oligosaccharide and protein acceptor site (p3, right column, paragraph starting “The focus of previous glycoengineering strategies…”), reading on claim 1.
Regarding claims 1 and 46, it would have been obvious before the invention was filed to combine the LPG1 and erythropoietin of Alexandrov into a single recombinant plasmid for heterologous expression in Leishmania in view of Khan. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Alexandrov teaches detailed methods of making recombinant plasmids that would heterologously express proteins in Leishmania. The skilled artisan would have been motivated to do so because Khan teaches that there is a known positive correlation between the number of glycosylation sites on a proteins and the half-life of that protein in serum and that protozoan oligosacchryltransferases possess alternate specificities for the oligosaccharide and protein acceptor site, and so the combination would likely be advantageous to hyperglycosylated recombinant proteins such as the EPO taught by Alexandrov to improve the half-life of EPO in serum.
Regarding claims 8 and 40, it would have been obvious before the invention was filed to add the L. mexicana acid phosphatase signal sequence to the recombinant plasmid of Alexandrov. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Alexandrov expressly considered the combination. The skilled artisan would have been motivated to do so because Alexandrov  teaches that the L. mexicana acid phosphatase signal sequence would be predictably advantageous to secrete the heterologously expressed proteins out of the cells, to minimize heterologous protein degradation, and to avoid disruption of the cells to obtain the expressed product.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1, 2, 6, 7, 39, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov et al. (CA 2,388,151; of record) in view of Kasajima et al. (Biosci Biotechnol Biochem (2006), 70(11), 2662-2668; Reference V2) and Basile et al. (2009; provided in the IDS dated 7/16/2021) and as evidenced by Späth et al. (PNAS (2000), 97(6), 9258-9263; Reference U).
This rejection addresses the embodiment of the elected species of MGAT 1 (i.e. GnT-1 or α-1,3-Mannosyl-Glycoprotein 2-β-N-Acetylglucosaminyltransferase) for claims 1 and 2.
The teachings of Alexandrov as evidenced by Späth are relied upon as set forth above in rejecting claims 1, 2, 6, 39, and 57 as anticipated under 35 U.S.C. § 102(a)(1). Regarding claims 1 and 2, Alexandrov does not teach heterologously expressed MGAT 1 (i.e. GnT-1 or α-1,3-Mannosyl-Glycoprotein 2-β-N-Acetylglucosaminyltransferase) in Leishmania.
Kasajima teaches heterologously expressing rat GnT-1 in Aspergillus oryzae (Abstract, Fig. 1, and “Materials and Methods” on p2663-2664), reading in-part on claim 1. Kasajima teaches that GnT-1 is a key enzyme in the conversion of high mannose type oligosaccharide to hybrid- and complex-type N-glycans in mammalian cells (paragraph spanning both columns on p2662), reading on claim 1.
Basile teaches that trypanosomatide, such as L. tarentolae, as a recombinant expression system are rich in glycoproteins accounting for more than 10% of total protein, is capable of producing higher-eukaryote-like biantennary N-glycans  (paragraph spanning p274-275), reading in-part on claim 1.
It would have been obvious before the invention was filed to substitute the LPG1 galactosyltransferase of Alexandrov with the MGAT 1 (GnT-1) of Kasajima in Alexandrov’s recombinant Leishmania in view of Basile. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Alexandrov teaches detailed methods of making recombinant plasmids and heterologously expressing proteins in Leishmania. The skilled artisan would have been motivated to do so because Basile teaches that Leishmania is an advantageous heterologous expression system for glycoproteins, and so the substitution would likely improve upon the Leishmania expression system of Alexandrov as GnT-1 is a key enzyme in the conversion of high mannose type oligosaccharide to hybrid- and complex-type N-glycans.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov as evidenced by Späth as applied to claims 1 and 2 above, and further in view of Basile et al. (2009; provided in the IDS dated 7/16/2021) and Carrillo et al. (Infection and Immunity (2000), 68(5), 2728-2734; Reference V).
The teachings of Alexandrov and Späth are relied upon as set forth above.
Other species were found during the search. Regarding claim 1, Alexandrov and Späth do not teach the combination of a heterologous galactosyltransferase and a heterologous sialyltransferase.
Basile teaches that trypanosomatide, such as L. tarentolae, as a recombinant expression system are rich in glycoproteins accounting for more than 10% of total protein, is capable of producing higher-eukaryote-like biantennary N-glycans, but lacks sialylation (paragraph spanning p274-275), reading on claim 3. Basile teaches adding T. cruzi (i.e. sialyltransferase) sialidase to Leishmania cells as an active enzyme (paragraph spanning p274-275), reading on claim 3.
Carrilo teaches detailed methods of heterologously expressing T. cruzi trans-sialidase in Leishmania major (Abstract; Materials and Methods on p2729), reading on claim 3.
Regarding claim 3, it would have been obvious before the invention was filed to add the T. cruzi sialidase/sialyltransferase of Basile to the recombinant Leishmania of Alexandrov in view of Carrilo. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Alexandrov, Basile, and Carrilo are in-part directed towards recombinant Leishmania cells heterologous expressing glycosylation enzymes, and because Carrilo teaches detailed methods of adding recombinant T. cruzi sialidase/sialyltransferase and heterologously expressing the sialidase in Leishmania. The skilled artisan would have been motivated to do so because Basile teaches that Leishmania is a useful recombinant heterologous protein expression system for glycoproteins but lacks one aspect of glycosylation, sialidation, and so the addition would be predictably advantageous to then add functional sialidation to the L. tarentolae of Alexandrov to produce a more higher-eukaryotic-like (e.g. mammal-like) glycosylation pattern in the heterologous proteins expressed by Alexandrov.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov as evidenced by Späth as applied to claims 1, 2, and 8 above, and further in view of Basile et al. (2009; provided in the IDS dated 7/16/2021) and Carrillo et al. (Infection and Immunity (2000), 68(5), 2728-2734; Reference V), Grabenhorst et al. (JBC (1999), 274(51), 36107-36116; Reference W), and Raymond et al. (Nucleic Acids Research (2012), 40(3), 1131-1147; Reference X).
The teachings of Alexandrov as evidenced by Späth are relied upon as set forth above.
	Regarding claim 18, Alexandrov as evidenced by Späth does not teach a cis Golgi retention sequence. Regarding claim 19, Alexandrov as evidenced by Späth does not teach a medial Golgi retention sequence. Regarding claim 20-22, Alexandrov as evidenced by Späth does not teach a trans Golgi retention sequence. Regarding claim 21, Alexandrov as evidenced by Späth does not teach a sialyltransferase. Regarding claim 22, Alexandrov as evidenced by Späth does not teach the combination of a galactosyltransferase and a sialyltransferase.
Basile teaches that trypanosomatide, such as L. tarentolae, as a recombinant expression system are rich in glycoproteins accounting for more than 10% of total protein, is capable of producing higher-eukaryote-like biantennary N-glycans, but lacks sialylation (paragraph spanning p274-275), reading on claims 18-22. Basile teaches adding T. cruzi (i.e. sialyltransferase) sialidase to Leishmania cells as an active enzyme (paragraph spanning p274-275), reading on claims 18-22
Carrilo teaches detailed methods of heterologously expressing T. cruzi trans-sialidase in Leishmania major (Abstract; Materials and Methods on p2729), reading on claims 21 and 22.	
Grabenhorst teaches that the CTS regions of Golgi glycosyltransferases specify the sublocalization of the glycotransferases within the Golgi apparatus (Abstract). Grabenhorst teaches that the CTS sequence of wildtype core 2 β1,6-GlcNAc transferase localizes this protein to the cis Golgi (p36113, paragraph starting “All recent studies…”, approximately the first 12 lines), reading in-part on claim 18. Grabenhorst teaches that the CTS sequence of GnT-I and GalT-I localizes these proteins to the medial and trans Golgi, respectively (paragraph spanning p36112-3 and Table I), reading in-part on claims 19-22.
Raymond teaches the genome sequence of Leishmania tarentolae and is made publicly available (Abstract), reading on claims 18-22. Raymond teaches that gene identification was performed by comparing the assembled L. tarentolae genome sequence to the putative genes All putative genes were mined for domain structures and motifs using HMMER 2.0 and the pfam database of L. infantum, L. major and L. braziliensis using BLAST 2.2.21, and that (p1133, subheading “Annotation”), reading on claims 18-22.
Regarding the sialyltransferase of claims 21 and 22, it would have been obvious before the invention was filed to add the T. cruzi sialidase/sialyltransferase of Basile to the recombinant Leishmania of Alexandrov in view of Carrilo. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Alexandrov, Basile, and Carrilo are in-part directed towards recombinant Leishmania cells heterologous expressing glycosylation enzymes, and because Carrilo teaches detailed methods of adding recombinant T. cruzi sialidase/sialyltransferase and heterologously expressing the sialidase in Leishmania. The skilled artisan would have been motivated to do so because Basile teaches that Leishmania is a useful recombinant heterologous protein expression system for glycoproteins but lacks one aspect of glycosylation, sialidation, and so the addition would be predictably advantageous to then add functional sialidation to the L. tarentolae of Alexandrov to produce a more higher-eukaryotic-like (e.g. mammal-like) glycosylation pattern in the heterologous proteins expressed by Alexandrov.
	Regarding the Golgi retention and sublocalization sequences of claims 18-22, it would have been obvious to try add Leishmania cis, medial, or trans Golgi retention sequences to the galactosyltransferase of Alexandrov and the sialyltransferase of Basile, see M.P.E.P. § 2143(I)(E). In this case, Basile teaches a clear need in this art to improve methods of heterologous protein expression in Leishmania to produce producing higher-eukaryote-like glycosylation patterns, Grabenhorst teaches that there are a finite number of identified, predictable solutions to this problem in that CTS sequences of human glycosyltransferases determine where these proteins localize within the Golgi and that the Leishmania and human proteins are related as eukaryotic proteins, Raymond teaches that the L. tarentolae genome is known and has been initially annotated to identify putative genes and known protein domains and motifs, and both Alexandrov, Grabenhorst, and Carrilo teach known and detailed methods of making recombinant plasmids that contain glycosyltransferases and chimeric glycosyltransferase. Therefore, a person of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success by mining the L. tarentolae genome taught by Raymond for putative glycosyltransferases and putative CTS sequences based on the human CTS Golgi retention sequences of Grabenhorst to add to the galactosyltransferase of Alexandrov and the sialyltransferase of Basile, such as to better retain the galactosyltransferase of Alexandrov and the sialyltransferase of Basile in the Golgi. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov as evidenced by Späth as applied to claims 1, 2, and 8 above, and further in view of Basile et al. (2009; provided in the IDS dated 7/16/2021), Grabenhorst et al. (JBC (1999), 274(51), 36107-36116; Reference W), and Raymond et al. (Nucleic Acids Research (2012), 40(3), 1131-1147; Reference X), and Sansom et al. (PLoS Negl Trop Dis (2014), 8(12), e3402, 12 pages; Reference U2).
The teachings of Alexandrov as evidenced by Späth are relied upon as set forth above.
	Regarding claims 25 and 26, Alexandrov as evidenced by Späth do not teach a CTS sequence derived from L. tarentolae NTPDase 1.
	Basile teaches that trypanosomatide, such as L. tarentolae, as a recombinant expression system are rich in glycoproteins accounting for more than 10% of total protein, is capable of producing higher-eukaryote-like biantennary N-glycans (paragraph spanning p274-275), reading on claim 3
Grabenhorst teaches that the CTS regions of Golgi glycosyltransferases specify the sublocalization of the glycotransferases within the Golgi apparatus (Abstract). Grabenhorst teaches that the CTS sequence of wildtype core 2 β1,6-GlcNAc transferase localizes this protein to the cis Golgi (p36113, paragraph starting “All recent studies…”, approximately the first 12 lines), reading in-part on claim 18. Grabenhorst teaches that the CTS sequence of GnT-I and GalT-I localizes these proteins to the medial and trans Golgi, respectively (paragraph spanning p36112-3 and Table I), reading in-part on claims 25 and 26.
Raymond teaches the genome sequence of Leishmania tarentolae and is made publicly available (Abstract), reading on claims 18-22. Raymond teaches that gene identification was performed by comparing the assembled L. tarentolae genome sequence to the putative genes All putative genes were mined for domain structures and motifs using HMMER 2.0 and the pfam database of L. infantum, L. major and L. braziliensis using BLAST 2.2.21, and that (p1133, subheading “Annotation”), reading on claims 25 and 26.
Sansom teaches that NTPDnase1 of Leishmania major is targeted to the Golgi (Abstract and paragraph spanning p4-5), reading in-part on claims 25 and 26.
	Regarding claims 25 and 26, it would have been obvious to try add a Leishmania tarentolae NTPDNase 1 CTS retention sequence to the galactosyltransferase of Alexandrov, see M.P.E.P. § 2143(I)(E). In this case, Basile teaches a clear need in this art to improve methods of heterologous protein expression in Leishmania to produce producing higher-eukaryote-like glycosylation patterns, Grabenhorst teaches that there are a finite number of identified, predictable solutions to this problem in that CTS sequences of human glycosyltransferases determine where these proteins localize within the Golgi and that the Leishmania and human proteins are related as eukaryotic proteins, Raymond teaches that the L. tarentolae genome is known and has been initially annotated to identify putative genes and known protein domains and motifs, and both Alexandrov and Grabenhorst, teach known and detailed methods of making recombinant plasmids that contain glycosyltransferases and chimeric glycosyltransferases. Therefore, a person of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success by mining the L. tarentolae genome taught by Raymond for putative NTPDNase 1 and putative CTS sequences based on the human CTS Golgi retention sequences of Grabenhorst to add to the galactosyltransferase of Alexandrov, such as to better retain the galactosyltransferase of Alexandrov in the Golgi. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 30 and 43 are free of the art. There is no teaching, suggestion, or motivation that would otherwise point a person of ordinary skill in the art to the specific Golgi retention sequences set forth by SEQ ID NO: 24 in claim 30, and SEQ ID NO: 28 in claim 43.
While not expressly claimed at this time, for clarity of the record the elected combination of glycosyltransferases consisting of MGAT1, MGAT2, B4GALT1, and ST6GAL1 is free of the prior art. Alexandrov is considered the closet prior art, but there is no teaching, suggestion, or motivation that would otherwise point a person of ordinary skill in the art to the specific elected combination of MGAT1, MGAT2, B4GALT1, and ST6GAL1 heterologously expressed in Leishmania.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6-8, 18-22, 25, 36, 39, 40, 46, and 57 are rejected. Claims 30 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653